Citation Nr: 1416016	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-33 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine disability.

2.  Entitlement to service connection for a right wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1980 to March 1982 and from February to August 2003.  He also had additional U.S. Army National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied, in pertinent part, the Veteran's claims of service connection for a lumbosacral spine disability (which was characterized as lumbar myositis and lumbar spondylosis (claimed as low back condition and numbness)) and for a right wrist disability (which was characterized as right wrist metacarpal fracture (claimed as right wrist condition and inflammation)).  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

The Board notes that, in a September 2009 rating decision, the RO determined, in pertinent part, that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claims of service connection for a lumbosacral spine disability and for a right wrist disability.  This was error.  A review of the Veteran's claims file shows that he submitted a VA Form 21-4138 dated on January 7, 2009, and date-stamped as received by the RO on February 2, 2009, in which he provided additional private medical evidence in support of his currently appealed claims and expressed a willingness to report for VA examinations.  Because it was submitted within 1 year of the April 2008 rating decision and was relevant to the claims adjudicated in that decision, the Veteran's January 2009 VA Form 21-4138 rendered the April 2008 rating decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  Thus, the issues on appeal will not be considered on the basis of new and material evidence.

In January 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that certain documents in the Veteran's claims file which were in Spanish be translated into English.  These translations subsequently were obtained and associated with the Veteran's claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred disabilities of the lumbosacral spine and right wrist during active service.  He specifically contends that he incurred both of these disabilities as a result of an in-service fall in May 2003.  Having reviewed the record evidence, and although the Board regrets any delay caused by this REMAND, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

A review of the Veteran's claims file shows that he was diagnosed as having a metacarpal fracture of the right wrist following private outpatient treatment in December 2006 and in March 2007.  It also shows that, following a private computerized tomography (CT) scan of the lumbar spine in April 2012, the Veteran was diagnosed as having a herniated nucleus pulposus (HNP) and rule-out radiculopathy.  The Veteran's recent VA outpatient treatment records, located in his Virtual VA paperless claims file, further indicate that he has been diagnosed as having low back pain.  The Board notes in this regard that VA's duty to assist includes scheduling an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To date, however, the Veteran has not been scheduled for appropriate VA examinations to determine the nature and etiology of his lumbosacral spine and right wrist disabilities.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examinations to determine the nature and etiology of his lumbosacral spine and right wrist disabilities.  If any information obtained during either of the Veteran's VA examinations is in Spanish, please have it translated into English.

With respect to the Veteran's repeated assertion that an in-service fall in May 2003 caused or contributed to his current lumbosacral spine and right wrist disabilities, a detailed review of the evidence submitted in support of this assertion (lay statements from the Veteran and several fellow soldiers who apparently witnessed this fall) shows that the Veteran complained of only left knee and left wrist problems at the time of this in-service fall.  This finding is supported by a review of the Veteran's contemporaneous service treatment records which shows only that he reported a painful left knee following an in-service fall in May 2003.  The Board recognizes that the lack of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Having reviewed the record evidence, the Board finds that the Veteran's assertion that an in-service fall in May 2003 caused or contributed to his current lumbosacral spine or right wrist disabilities is without merit.  

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  If any records obtained are in Spanish, please have them translated into English.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a lumbosacral spine disability or for a right wrist disability since his service separation.  Advise the Veteran not to resubmit any records previously sent to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  If any records obtained are in Spanish, please have them translated into English.

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his lumbosacral spine disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any lumbosacral spine disability currently experienced by the Veteran.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a lumbosacral spine disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred a lumbosacral spine disability during active service.  The examiner also is advised that the lack of in-service complaints of or treatment for a lumbosacral spine disability is not persuasive evidence that it did not occur during active service.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his right wrist disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any right wrist disability currently experienced by the Veteran.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a right wrist disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred a right wrist disability during active service.  The examiner also is advised that the lack of in-service complaints of or treatment for a right wrist disability is not persuasive evidence that it did not occur during active service.

4.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If any information obtained during either of the Veteran's VA examinations is in Spanish, please have it translated into English.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

